BY THE DIVISION
CT Page 14362
This is a matter in which the petitioner was convicted by plea to one count of Larceny, First Degree, and, on 2/4/00, sentenced to (5) years followed by (5) years special parole. Apparently, this sentence was imposed pursuant to a plea agreement with a "cap. " The codefendant had previously been convicted of the same charge and sentenced to (10) years execution suspended after service of (3) years with (5) years probation.
These convictions arose out of an incident in which the upper floor of the residence of the petitioner's mother was ransacked and numerous items of jewelry and cash removed. Though some items of considerable value were never recovered, much of the cash and jewelry was recovered. The petitioner subsequently confessed to police and cooperated in the recovery of many of the items.
Counsel for petitioner argues that given the difficult upbringing of petitioner, his extensive substance abuse problem, and the victim's desire to simply be compensated for her loss, the petitioner should receive a sentence no greater then that of the codefendant.
The state noted a number of factors which the court considered at the sentencing hearing that distinguish petitioner's circumstances from those of the codefendant, including; a significant prior history, the fact that petitioner had previously been convicted of a burglary of his father's residence in Iowa and was on probation for the same at the time of this incident, and the fact that the petitioner masterminded this incident based on his knowledge of the residence and the items of value therein.
All the above stated circumstances constitute a reasonable basis for the petitioner to receive a greater sentence than the codefendant. Furthermore, the sentence received was neither inappropriate nor disproportionate in the light of the factors for review by this Division pursuant to Sec. 43-28 of the Practice Book.
The sentence is affirmed.
Klaczak, O'Keefe and Fasano, J.s, participated in this decision.
  Klaczak, J. O'keefe, J. Fasano, J.